







Exhibit 10.1


WEX Inc.
Non-Employee Director Compensation Plan


Effective October 1, 2019
Originally Adopted December 13, 2014


Annual Cash Retainers


The Company shall pay each non-employee board member the following annual cash
retainer(s) based upon his or her service. All payments hereunder shall be made
in equal quarterly amounts.


Annual Chairman Cash Retainer
$
185,000
 
Annual Lead Director Cash Retainer
$
115,000
 
Annual Director Cash Retainer (other than Lead Director and Chairman)
$
85,000
 
Audit Committee Chair Cash Retainer
$
30,000
 
Compensation Committee Chair Cash Retainer
$
20,000
 
Technology Committee Chair Cash Retainer
$
20,000
 
Finance Committee Chair Cash Retainer
$
20,000
 
Governance Committee Chair Cash Retainer
$
15,000
 
 
 
 
 



Equity Retainers


All directors at the time of the annual stockholders’ meeting (“ASM”) shall be
granted a number of restricted stock units (“RSUs”) worth the equivalent of
$155,000 at the then current stock price. Such RSUs will vest annually.


New Director Equity Grants


All new directors shall be granted a number of restricted stock units (“RSUs”)
worth the equivalent of $100,000 at the then current stock price. Such RSUs will
vest annually and will be granted at the next ASM after their appointment.


Fee Deferral


Directors may defer all or part of their cash fees and equity retainers into
deferred stock units which will be payable in Company shares to the Director
only upon termination from Board Service.


Expense Reimbursement


Directors are reimbursed by the Company for their out-of-pocket travel and
related expenses incurred in attending all Board and committee meetings.


Pro-ration of Annual Cash Retainers for New Directors


To the extent a director is appointed at a time other than the ASM, any Annual
Cash Retainers will be prorated.



--------------------------------------------------------------------------------


